Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,


                Plaintiff,

  v.


  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

              Defendants.
  ______________________________________/

                   RECEIVER, RYAN K. STUMPHAUZER’S EXPEDITED
                   MOTION TO APPROVE RETAINED PROFESSIONAL

                                     Basis for expedited relief:

         The Receiver seeks relief on an expedited basis because the Receiver has concluded
         that certain actions need to be taken immediately in order to secure assets and assess
         the ongoing operations of the Receivership Entities, which cannot be completed
         without the assistance of the below-referenced professional services company. To
         that end, the Receiver requests the Court to establish an expedited briefing schedule
         for responses to this motion.

         Ryan K. Stumphauzer, Esq., Court-Appointed Receiver (“Receiver”) of Defendants

  Complete Business Solutions Group, Inc. d/b/a Par Funding; Full Spectrum Processing, Inc.;

  ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan; ABFP Management Company, LLC

  f/k/a Pillar Life Settlement Management Company, LLC; ABFP Income Fund, LLC; ABFP Income

  Fund 2, L.P.; United Fidelis Group Corp.; Fidelis Financial Planning LLC; Retirement Evolution

  Group, LLC; RE Income Fund LLC; and RE Income Fund 2 LLC (the “Receivership Entities”), by

  and through undersigned counsel, and pursuant to L.R. 7.1(d)(2), hereby files this Expedited

  Motion to Approve Retained Professional and states as follows:
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 2 of 9



          1.     On Friday, June 24, 2020, the Securities and Exchange Commission (“SEC”) filed

  its Complaint for Injunctive and Other Relief [DE 1] against the Receivership Entities, Lisa

  McElhone, Joseph Cole Barleta, a/k/a Joe Cole, Joseph W. Laforte, a/k/a Joe Mack, a/k/a Joe

  Macki, a/k/a Joe McElhone, Perry S. Abbonizio, Dean J. Vagnozzi, Michael C. Furman, John

  Gissas, and Relief Defendant L.M.E. 2017 Family Trust.

          2.     On Friday, July 24, 2020, the SEC also filed a Motion for Appointment of Receiver

  [D.E. 4] requesting the Court to appoint Ryan K. Stumphauzer as the Receiver for the Receivership

  Entities.

          3.     On Monday, July 27, 2020, the Court entered an Order Granting the SEC’s Motion

  for Appointment of Receiver (“Receivership Order”) [D.E. 36].

          4.     On Friday, July 31, 2020, the Court entered an Order Granting Plaintiff’s Urgent

  Motion to Amend Order Appointing Receiver to Include Litigation Injunction (the “Amended

  Receivership Order”) [D.E. 56].

          5.     The Amended Receivership Order, which is the operative order setting forth the

  Receiver’s duties and responsibilities, authorizes the Receiver to “engage and employ persons in

  his discretion to assist him in carrying out his duties and responsibilities hereunder, including, but

  not limited to, accountants, lawyers, and paralegals.” Amended Receivership Order at ¶ 3.

          6.     Consistent with these authorized duties, the Receiver has retained the undersigned

  law firm of Stumphauzer Foslid Sloman Ross & Kolaya PLLC in Miami, Florida, along with the

  law firm of Pietragallo Gordon Alfano Bosick & Raspanti, LLP in Philadelphia, Pennsylvania, to

  serve as his counsel in this matter (“Counsel”). The Receiver and his Counsel have appeared in

  this matter [D.E. 49, 50] and Counsel has filed motions for the pro hac vice admission of the




                                                    2
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 3 of 9



  Philadelphia-based attorneys that are not admitted in this District [D.E. 51, 52]. Those motions

  for pro hac vice admission have now been granted [D.E. 57, 58].

         7.      The Amended Receivership Order provides the Receiver with the power “[t]o take

  any other action as necessary and appropriate for the preservation of the Receivership Entities’

  property interests or to prevent the dissipation or concealment of such property interests.”

  Amended Receivership Order at ¶ 4.

         8.      Based on information the Receiver has learned to date through a review of

  information about and records of the Receivership Entities, as well as discussions with employees

  of the Receivership Entities and other third-parties, the Receiver believes immediate assistance of

  a professional services company is necessary to secure and analyze the assets of, and assess the

  ongoing operations of, the Receivership Entities.

         9.      For example, the SEC attached to its Emergency Ex Parte Motion for Temporary

  Restraining Order and Other Relief (“TRO Motion”) certain evidence reflecting representations

  the Receivership Entities made to investors that the default rate for its merchant cash advance

  (“MCA”) agreements (i.e., when a merchant doesn’t “meet the daily commitment” to pay back the

  required amounts to Par Funding under its agreement) was “less than 1 percent.” (Exhibit 20 to

  TRO Motion [D.E. 41-7], at 51-52). Additionally, on the website of Par Funding, the company

  discloses that it has transferred “more than $600 million in funds” to merchants under these MCAs

  over a six-year period from 2013 through 2019. (Exhibit 43 to TRO Motion [D.E. 23-5], at p. 11.

         10.     Pursuant to paragraphs 4 and 7 of the Amended Receivership Order, the Receiver

  has interviewed Ms. Aida Lau, an accountant at Par Funding in Philadelphia, Pennsylvania. Ms.

  Lau explained the mechanics of the ACH processing of MCA agreements and disclosed numbers

  that are materially different than those marketed by Par Funding. Ms. Lau told the Receiver that



                                                  3
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 4 of 9



  Par Funding has approximately $500 million in outstanding MCA agreements that are considered

  “performing.,” i.e., where the merchant is not in default and continues to pay the periodic payments

  required under its MCA agreement with Par Funding. Of these $500 million in performing MCA

  agreements, approximately 10% are the subject of daily negotiations regarding payments,

  including “restructuring” the agreements to advance additional funds to the merchant so that the

  merchant can continue to make the required payments. Ms. Lau said that Par Funding has an

  additional $500 million in MCA agreements that are “non-performing,” i.e., the subject of

  collection efforts and/or litigation. Based on these numbers, there may be in excess of one billion

  dollars ($1,000,000,000.00) of outstanding funds deployed to merchants under Par Funding’s

  MCA agreements, with as many as fifty percent (50%) of those deployed funds in some stage of

  “default.”

         11.     At a hearing before the Court on August 4, 2020, lawyers from the Fox Rothschild

  firm, who appeared as counsel for Par Funding, disputed these amounts and percentages. Despite

  requests from Counsel for the Receiver, however, the principal officers and owners of the

  Receivership Entities—including Lisa McElhone, Joseph Cole Barleta, a/k/a Joe Cole, Joseph W.

  Laforte, a/k/a Joe Mack, a/k/a Joe Macki, a/k/a Joe McElhone, Perry S. Abbonizio, Dean J.

  Vagnozzi, Michael C. Furman, and John Gissas—have thus far refused to sit for direct interviews

  with the Receiver to discuss the historical (and potential future) financial and operational status

  and viability of these businesses.

         12.     Without cooperation from these principal officers and owners of the Receivership

  Entities, it is all but impossible for the Receiver to assess the financial and operational status of

  these businesses and, thus, take “other action as necessary and appropriate for the preservation of




                                                   4
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 5 of 9



  the Receivership Entities’ property interests or to prevent the dissipation or concealment of such

  property interests.” Amended Receivership Order, at ¶ 4.

         13.     Accordingly, the Receiver has determined that the immediate assistance of a

  financial advisor and operations consulting firm (“Retained Professional”) is necessary on an

  expedited basis to, among other things: (a) review and analyze the financial records of the

  Receivership Entities; (b) assist the Receiver with financial analysis and forensic accounting

  services; (c) assess the ongoing operations of the Receivership Entities and provide input and

  guidance regarding the management and oversight of the day-to-day operations of the

  Receivership Entities, including efforts to collect on accounts receivable and to maximize recovery

  for investors; and (d) provide various other consulting services.

         14.     As these proceedings advance, the Receiver anticipates that there may be further

  clarification or amendment regarding the scope of the Receiver’s duties and responsibilities. To

  the extent that occurs, the Receiver may seek the Court’s approval to amend the services authorized

  under this proposed engagement of the Retained Professional.

         15.     The Receiver has solicited proposals from two consulting firms that, in his best

  judgment, are highly experienced in this field. In his evaluation of these proposals, the Receiver

  believes that he would best be able to carry out the duties granted to him under the Amended

  Receivership Order with the assistance of the following Retained Professional:

         Development Specialists, Inc. (“DSI”): DSI is an advisory and fiduciary services

         firm with experienced specialists in crisis management, financial advisory and

         third-party fiduciary services, and interim management. Attached as Composite

         Exhibit 1 is: (a) a copy of the proposed engagement letter from DSI; (b) a letter

         from DSI with a summary of its qualifications and proposed rate structure for this



                                                   5
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 6 of 9



         engagement; and (c) a brochure with DSI’s qualifications and relevant experience

         with financial fraud matters, and in particular in the merchant cash advance

         industry, along with biographies of DSI’s proposed advisory team, including Brad

         Sharp, who would lead DSI’s efforts as a financial advisor and operations

         consultant to the Receiver.

         16.     DSI has significant prior experience in similar matters in the financial services

  industry. For example, DSI was previously retained as a financial advisor and Mr. Sharp was

  appointed Chief Restructuring Officer in In re Woodbridge Group of Cos. LLC, No. 1:17-bk-12560

  (Bankr. D. Del.), a series of Chapter 11 cases involving a company that was found to have

  defrauded 8,400 retail investors nationwide in the sale of securities.

         17.     In addition, DSI was retained as a financial advisor and Mr. Sharp was appointed

  Chief Restructuring Officer in In re: 1 Global Capital LLC and In re: 1 West Capital LLC, No.

  18-bk-19121 (Bankr. S.D. Fla.), a series of Chapter 11 cases involving allegations that a merchant

  cash advance business, similar to the Receivership Entities here, sold unregistered securities and

  defrauded investors. Mr. Sharp and the DSI team were directly involved in overseeing the

  management of those businesses and their employees, including efforts to service and collect on

  outstanding merchant cash advance agreements, maximize the assets of the businesses, and

  preserve investor funds.

         18.     DSI has agreed to charge the time for all professionals and staff working on this

  engagement on an hourly basis at their standard hourly rates, with an agreed-upon cap on the total

  amount charged in any periodic invoice submitted to the Court based on a blended hourly rate for

  all professionals of $450 per hour.




                                                   6
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 7 of 9



            19.    DSI has not requested a retainer and has committed to a discount of the firm’s

  typical fees for its work in this engagement through this blended hourly rate cap.

            20.    DSI has advised the Receiver that no conflicts of interest exist in connection with

  its potential retention in this matter.

            21.    Accordingly, the Receiver seeks this Court’s approval for the formal engagement

  of DSI as the Receiver’s financial advisor and operational consultant in connection with this

  matter.

            WHEREFORE, Ryan K. Stumphauzer, as Court-Appointed Receiver, by and through his

  undersigned counsel, respectfully requests this Honorable Court to grant the expedited motion and

  approve the Receiver’s proposed Retained Professional for engagement on this matter. A proposed

  order for the Court’s consideration is attached as Exhibit 2.

                  CERTIFICATION REGARDING PRE-FILING CONFERENCE

            Pursuant to Local Rule 7.1(a)(3), undersigned counsel for the Receiver certifies that he has

  conferred with counsel for all parties who may be affected by the relief sought in this motion in a

  good faith effort to resolve the issues raised in this motion, and has received the following

  responses:

            The SEC does not oppose the relief requested herein.

            Several parties, including: (1) Fox Rothschild, responding as counsel for Par Funding and

  Full Spectrum Processing, Inc.; and (2) John Gissas, Retirement Evolution Group, LLC, RE Income

  Fund LLC, and RE Income Fund 2 LLC; and (3) Defendant Perry S. Abbonizio, have indicated

  that they do not oppose the engagement of the Retained Professional to the extent the duties are

  limited to (a) reviewing and analyzing the financial records of the Receivership Entities and (b)

  assisting the Receiver with financial analysis and forensic accounting services. They oppose,



                                                     7
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 8 of 9



  however, the engagement as proposed by the Receiver to the extent it would permit the Retained

  Professional to: (c) manage or otherwise oversee the day-to-day operations of the Receivership

  Entities; and (d) provide various other consulting services that may be consistent with the duties

  enumerated in section (c).

         Counsel for Dean Vagnozzi has indicated that Mr. Vagnozzi, while retaining his objection

  to the necessity of a receivership in general, does not oppose the Receiver’s retention of the

  Retained Professional to assist with analysis, but objects to the extent the authorization of this

  Retained Professional would include “managing the day-to-day business without a full hearing

  before the judge to determine whether that is appropriate.”

         Defendants Joseph W. LaForte, Lisa McElhone, the L.E.M. Family Trust, and Joseph Cole

  Barletta oppose the relief requested.

         Defendant Michal Furman takes no position on the motion.

  Dated: August 6, 2020                               Respectfully Submitted,

                                                      STUMPHAUZER FOSLID SLOMAN
                                                      ROSS & KOLAYA, PLLC
                                                      Two South Biscayne Blvd., Suite 1600
                                                      Miami, FL 33131
                                                      Telephone: (305) 614-1400
                                                      Facsimile: (305) 614-1425

                                                      By: /s/ Timothy A. Kolaya
                                                          TIMOTHY A. KOLAYA
                                                          Florida Bar No. 056140
                                                          tkolaya@sfslaw.com

                                                            Co-Counsel for Receiver




                                                  8
Case 9:20-cv-81205-RAR Document 101 Entered on FLSD Docket 08/06/2020 Page 9 of 9




                                                      PIETRAGALLO GORDON ALFANO
                                                      BOSICK & RASPANTI, LLP
                                                      1818 Market Street, Suite 3402
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 320-6200
                                                      Facsimile: (215) 981-0082

                                                      By: /s/ Gaetan J. Alfano
                                                          GAETAN J. ALFANO
                                                          Pennsylvania Bar No. 32971
                                                          (Admitted Pro Hac Vice)
                                                          GJA@Pietragallo.com
                                                          DOUGLAS K. ROSENBLUM
                                                          Pennsylvania Bar No. 90989
                                                          (Admitted Pro Hac Vice)
                                                          DKR@Pietragallo.com

                                                            Co-Counsel for Receiver




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 6, 2020, I electronically filed the foregoing document

  with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                                      /s/ Timothy A. Kolaya
                                                      TIMOTHY A. KOLAYA




                                                  9
